Citation Nr: 0616162	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in May 
2004.  At that time, the veteran was attempting to reopen the 
claim which was subject to a prior final denial.  In a May 
2004 decision, the Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for PTSD.  The Board then remanded the 
claim for additional evidentiary development prior to a de 
novo adjudication on the merits.  

In January 2003, the veteran requested to attend a Board 
hearing, but failed to report for a hearing scheduled in 
April 2004.  


FINDINGS OF FACT

1.  The veteran received an honorable discharge from active 
duty service.  

2.  The veteran's claimed stressor of being injured in a 
fight while incarcerated by the military on July [redacted], 1969, 
has been verified.  

3.  The injury suffered in the July [redacted], 1969, fight was not 
due to the veteran's own willful misconduct. 

4.  PTSD has been diagnosed and medically attributed to the 
verified stressor of being injured in a fight while 
incarcerated by the military on July [redacted], 1969.


CONCLUSION OF LAW

PTSD was incurred in the veteran's military service.  38 
U.S.C.A. §§ 105(b), 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV). 

The veteran has claimed entitlement to service connection for 
PTSD which he asserts was due to his military service.  
Associated with the claims file are VA clinical records and 
reports of VA examinations which include diagnoses of PTSD.  
However, it must be shown that the diagnosis of PTSD is 
related to a verified in-service stressor.

The Board first finds that the veteran did not participate in 
combat.  The phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The service personnel records demonstrate that the 
veteran served in Viet Nam from September 1967 to September 
1968 and he participated in Viet Nam counter offensive Phase 
III and Tet Counteroffensive.  The Board notes, however that 
the veteran's Military Occupational Specialty (MOS) was 
engineer equipment repairman.  This is not a combat 
specialty.  Moreover, he did not receive any awards or 
decorations indicative of participation in combat, and there 
is otherwise no evidence in the service medical records 
indicating that he participated in combat.  

The veteran has alleged that, while he was trained as an 
engineer, within two weeks of arriving in Viet Nam, he was 
assigned to what he described as a CID unit.  The veteran has 
provided conflicting accounts as to what his actual duties 
were while assigned to this unit.  He has reported, at times, 
that his duties involved protecting military personnel who 
were conducting interrogations of enemy personnel as well as 
civilians.  At other times, the veteran has alleged that he 
actually participated in and conducted interrogations 
himself.  However, there is absolutely no evidence in the 
service personnel records supporting these claimed 
activities.  

The veteran has alleged that he was assigned temporarily to 
the149th Military Intelligence Group for the whole year he 
was in Viet Nam.  The service personnel and medical records 
do not contain any evidence of this alleged temporary duty.  
There is objective evidence in the service personnel records 
indicating that he was assigned to the 87th Engineer 
Battalion in October and November  1967, based on medical 
records; as of January 1968, the veteran was assigned to 
Company B., 87th Engineer Battalion at Cam Ranh Bay.  This 
evidence is based on a record of a disciplinary action 
undertaken at that time when the veteran was disciplined for 
refusing to burn barrels of waste from a latrine.  The 
records also indicate that in March 1968, he was assigned to 
the same unit but serving in Phan Rang.  The service 
personnel records demonstrate that the veteran's principle 
duty while in Viet Nam was heavy equipment mechanic.  The 
service medical records from veteran's time in Viet Nam 
include complaints more consistent with his reported MOS of 
heavy equipment mechanic.  In December 1967, he received a 
welding burn to his left hand which was determined to have 
occurred in the line of duty.  In July 1968, he complained, 
in part, of arc weld burns to his eyes.  In March 1968, he 
again complained of problems with his eyes related to use of 
an arc welder.  

In sum, the preponderance of the evidence is against a 
finding that the veteran participated in combat.  Moreover, 
there otherwise is no corroboration of any of the claimed 
stressors with the exception of an injury suffered in a fight 
in the stockade July 1969.  

In a January 2006 statement, the veteran reported that he was 
attacked by ten inmates while he was in the stockade.  

Service medical records do document that the veteran was 
involved in a fight on July [redacted], 1969, where he received a cut 
on the head.  A subsequent clinical record dated the same 
month indicated that the veteran received stitches after 
being struck in the head.  This was during the time period 
when he was incarcerated in a stockade.  Significantly, the 
VA examiner who examined the veteran in June 2004 had 
indicated in a September 2005 addendum that the veteran does 
have PTSD related to the fight in the stockade and that that 
event is a sufficient stressor for a diagnosis of PTSD in 
itself.  

The RO has denied the appeal on the basis of a November 2005 
Administrative Decision which found that because the veteran 
was confined on July [redacted], 1969, due to offenses which showed 
willful misconduct, the injury suffered on July [redacted], 1969, was 
also due to willful misconduct.  The Board is unable to agree 
with that determination.  Merely because misconduct on the 
veteran's part led to confinement does not lead to the 
conclusion that any injury suffered during that confinement 
was due to his willful misconduct.  

At this point the Board notes that under 38 U.S.C.A. § 105(b) 
and 38 C.F.R. § 3.1(m), the requirement for line of duty will 
not be considered met if at the time the injury was suffered 
or disease contracted the veteran was: (1)  Avoiding duty by 
desertion, or was absent without leave which materially 
interfered with the performance of military duty. (2)  
Confined under a sentence of court- martial involving an 
unremitted dishonorable discharge. (3)  Confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where the person was convicted 
by such court.  

In this case, the veteran's injury on July [redacted], 1969, was 
during a period of confinement awaiting court-martial, and 
although subsequently sentenced, the record shows that he 
eventually received an honorable discharge.  The veteran's 
mere confinement therefore does not per se lead to a finding 
of that the injury was not during line of duty.  

The real question is whether the fight on July [redacted], 1969, was 
due to the veteran's willful misconduct.  The RO requested a 
copy of any line of duty determination made by the Army 
regarding the fight in the stockade, but a response was 
received that no such report is available.  The Board is thus 
left with a record which shows that the veteran has PTSD due 
to an injury suffered during a fight during service, and that 
although he was confined at the time, he did received an 
honorable discharge.  There is no evidence as to the facts of 
the fight itself other than the veteran's own account of the 
fight.  Although the record includes a number of 
inconsistencies in the veteran's other statements regarding 
his claim which diminish his credibility to a degree, the 
Board is unable to conclude that there is sufficient evidence 
to find that the fight on July [redacted], 1969, was due to the 
veteran's own willful misconduct.  Under the circumstances 
and law applicable to this case, entitlement to service 
connection for PTSD is warranted. 

Veterans Claims Assistance Act of 2000

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

However, the Board believes there is no detriment to the 
veteran as a result of any failure to fully comply with VCAA 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  This 
also applies any perceived inadequate notice as to downstream 
issues such as the disability rating and effective dates to 
be assigned.  In this regard, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   

However, since the veteran will have the opportunity to 
initiate an appeal from the RO's assignment of a disability 
rating and an effective date after the RO issues a decision 
giving effect to the Board's grant of service connection, 
there is no detriment to the veteran as a result of any 
inadequacy of notice as to these downstream elements.  The 
Board anticipates that the RO will fully advise him of all 
information necessary to substantiate any claims for a higher 
rating and/or earlier effective date when it issues the 
decision giving effect to the Board's grant of service 
connection, or certainly after any notice of disagreement is 
filed as to any downstream issues.  No useful purpose would 
be served by delaying appellate review for additional notice 
at this time.  Further, the Board believes it would 
constitute a waste of VA resources to burden the VA 
adjudication system by remanding for notice as to downstream 
elements which may never be the subject of any claim or 
appeal by the veteran.  


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


